DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurihara (US 9,442,194).
	Referring to claim 1, Kurihara et al. disclose a dump truck (1, fig 4) that is configured to travel in travel directions and dump loads in a dumping direction collinear to one of the travel directions, the dump truck comprising: 
a chassis (2, fig 1) comprising tires (6, fig 4) provided at front and rear parts of the chassis in the travel directions; 
an obstacle detector (10, fig 3) provided at a dump-side end (11c, fig 5) of the chassis, the obstacle detector detecting an obstacle (210, fig 3) in the dumping direction of the chassis; and 
a shifter (100, fig 3) that is capable of moving the obstacle detector to a first position, at which the obstacle detector protrudes from a dump-side end (16c, fig 

Referring to claim 2, Kurihara et al. also disclose the shifter comprises shifters (21, 28, fig 3) each provided to corresponding one of vehicle-width ends of the chassis, the shifters being synchronously driven.

Referring to claim 3, Kurihara et al. further disclose the shifters each comprise: a first rail (2a, fig 1) provided to the one of the vehicle-width ends of the chassis, the first rail extending in the travel directions; a second rail (2b, fig 1) movable along the first rail, the second rail being provided with the obstacle detector; and an actuator for moving the second rail along the first rail.

Referring to claim 4, Kurihara et al. furthermore disclose the shifter comprises: a gap (shown in fig 2) retainer that holds the second rail while retaining a predetermined gap between the second rail and the first rail; and a biasing unit (36, fig 2) that biases the second rail in a direction away from the first rail.

Referring to claim 5, Kurihara et al. additionally disclose at the first position, the obstacle detector is capable of detecting the obstacle located in a 90-degree range from the dumping direction to the vehicle-width direction in a plan view (shown in fig 3).



Referring to claim 7, Kurihara et al. also disclose a position-information retriever that acquires current-position information of the dump truck, wherein the movement controller commands a drive of the shifter based on the current-position information of the dump truck acquired by the position-information retriever (flow chart in fig 14).

Referring to claim 8, Kurihara et al. further disclose the movement controller commands the drive of the shifter when it is determined that the dump truck is located at a dump site (flow chart in fig 14).

Referring to claim 9, Kurihara et al. furthermore disclose the movement controller commands a drive (flow chart in fig 3) of the shifter when the obstacle detector detects a car stop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al. discloses a hauling vehicle.  Kurihara et al. discloses dump truck.  Yui discloses a backhoe loader.  Tawa et al. discloses a device for headlamp vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612